uNiTED sTATEs mistakes oMclsoeHQEM-SMU méNEW,Y<Fliléd michele fblL!LACE & ‘ .
Asso lATEs, P.c. _ 2371

 

JAleR MADR|GAL, lND\leuALLY AND oN BEHALF oF o‘rHERs" '“dex #f 1118'CV'08504'PAC

siMiLARLY siTuATED
Piaintifr(s)

-a_oainst- Date Filed:

. D B/A LALU DEL| GROCERY ETAL
YOG| KRUPA 594 |NC ( / ) AFF|DAV|T OF SERV|CE

Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK SS:

ANDRE ME|SEL BE|NG DULY SWORN DEPOSES AND SAYS DEPONENT |S NOT A PARTY TO TH|S
ACT|ON, OVER THE AGE OF ElGHTEEN YEARS AND RES|DES |N THE STATE OF NEW YORK.

That on September 21, 2018 at 01:17 PM at

 

C/O LALU DEL| GROCERY
594-596 COLUMBUS AVENUE
NEW YORK, NY 10024

deponent served the within true copy of the SUMMONS lN A C|V|L ACT|ON AND COMPLA|NT, NOT|CE
OF |NTENTlON TO ENFORCE SHAREHOLDER L|AB|L|TY FOR SERV|CES RENDERED on GUNVANT
PATEL, the defendant/respondent therein named.

|NDlV|DUAL by delivering a true copy of each to said defendant/respondent personally; deponent knew the person so served to be
the person described as the defendant/respondent therein and he identified himself as such.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
MALE BROWN BLACK 40 5'1 1 210

 

BEARD, MUSTACHE, GLASSES

M|LlTARY Person spoken to was asked whether the defendant was in the military service of the State of New York or the United

SERV|CE States and received a negative reply. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federa| Soldiers and Sailors Civil Re|ief Act.

That at the time of such service deponent knew the person so served as aforesaid to be the same person mentioned and
described as the defendant/respondent in this action.

l

Sworn to me on: September 21, 2018%74% W

 

Linda Forman Robin Forman Gotham Process lnc.

Notary Public, state of New York Notary Public, state of New York 299 Broadway ANDRE ME|SEL
No. 01 F05031305 No. 01 F0612541 5 New York NY 10007 .

Qualifled in New York County Qualitied in New York County L'Cense #: 1372356

Commission Expires August 1, 2022 Commission Expires Apri| 18, -
mm Docket #. 1089665

